In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00081-CR



            JOSE JUAN JUAREZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 402nd District Court
                Wood County, Texas
            Trial Court No. 240,070-2019




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                  MEMORANDUM OPINION

          On August 3, 2021, Jose Juan Juarez filed a pro se notice of appeal that failed to identify

the order from which he was appealing. We find no appealable order in the record before this

Court.

          In Texas, a party may only appeal when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature passes

legislation granting a right of appeal, in addition to granting its citizens that substantive right, it

also grants the appellate courts of this State jurisdiction to hear such appeals. In the absence of

such authorizing legislation, appellate courts are without jurisdiction and have no authority to

act.

          In the criminal context, the Texas Legislature has authorized appeals from written final

judgments and certain specific interlocutory orders. See Gutierrez v. State, 307 S.W.3d 318, 321

(Tex. Crim. App. 2010). As noted above, there is no appealable order in the appellate record

filed with this Court. Consequently, we do not have jurisdiction to hear this appeal.

          By letter dated August 24, 2021, we notified Juarez, through counsel, of this

jurisdictional issue and afforded him an opportunity to respond. Although Juarez responded to

our letter, the response did not remedy the jurisdictional defect that prevents us from hearing the

appeal.




                                                   2
       Because there is no appealable order in the appellate record, we lack jurisdiction over this

appeal. Consequently, we dismiss the appeal for want of jurisdiction.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:       September 15, 2021
Date Decided:         September 16, 2021

Do Not Publish




                                                3